DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/05/2022 has been entered.



Response to Amendments
This communication is in response to the amendments filed on 7 June 2022:
	Claims 21, 26, 28, 33, 35 and 40 are amended.
	Claims 1-20 are canceled.
	Claims 21-40 are pending.



Response to Arguments
In response to Applicant’s remarks filed on 7 June 2022:
a.	Applicant’s arguments that the cited sections of the applied references, whether taken alone or in any reasonable combination, do not disclose one or more features recited in the independent claims, more specifically, the feature of the amendment “the second portion including the first portion of the content”, has been fully considered but is deemed moot in view of the new grounds of rejection presented in this Office Action. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-26, 28-33 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over SAMPATH et al. (U.S. PGPub. 2014/0254379), hereinafter Sampath, in view of Baddour et al. (U.S. Patent 9,680,866), hereinafter Baddour. 

	Regarding claim 21, Sampath teaches A method, comprising:
	determining, by a first device, a first value for a first portion of content (Sampath, Fig. 1, see “NETWORK 150” which comprises a plurality of nodes, where the nodes are being read as comprising this first device) (Sampath, Paragraph [0060], see “Attribute field 520 may also, or alternatively, include a content signature field that stores signatures associated with content that corresponds to the particular category. The signatures may be generated based on content obtained from packets associated with the traffic and/or pre-fetched content…based on URLs obtained from the packets. The signatures may, for example, be generated based on the content using a hash function and/or some other mathematical algorithm to generate a string of characters and/or values that represent the content…”, where “signatures” is being read as comprising a first value for a first portion of content due to signatures being generated to comprise a string of characters and/or values to represent the content);
	performing, by the first device, a first lookup of the first value to identify a classification of the content (Sampath, Fig. 4, which depicts performing a first lookup of the first value to identify a classification of the content) (Sampath, Paragraph [0041], see “Content analyzer component 410 may analyze content associated with packets obtained from traffic and/or may analyze content associated with documents that are identified by the packets (e.g., based on a URL, etc.)…Also, or alternatively, content analyzer component 410 may generate a signature (e.g., based on a string of characters and/or values), associated with the content, using a hash function…”, where “Content analyzer component 410” is performing a first lookup of the first value (signature) to identify a classification of the content);
	
	(Sampath, Paragraph [0060], where Sampath discloses the teachings of applying a hash function to generate a string of characters and/or values), 
		
		
	
	
		
		
	performing, by the first device, one or more actions with respect to the content based on the classification of the content (Sampath, Paragraph [0003], see “…obtaining, by the node and as a result of receiving the traffic, content from one or more packets associated with the traffic; and analyzing, by the node, the content to identify one or more attributes associated with the content…and processing, by the node, the traffic based on the associated category”, where the node (device) associates the category and the traffic and processes the traffic based on the associated category). 
	Sampath does not teach the following limitation(s) as taught by Baddour: determining, by the first device, that the first lookup failed to identify a classification result (Baddour, Column 12, Lines 59 – 67 and Column 13, Lines 1 – 6, see “…the scoring and categorization module 186 includes an active analysis module 332. The content analysis module 322 receives one or more candidate URLs from the URL database 180 and identifies properties from the properties database 320 that it finds associated with each candidate URL…The static content classification module 328 queries the processed web page properties database 324 based on definitions from the definitions database 326 to associate categories with the candidate URLs. The content scoring module 330 may further associate a score with each URL that can be used to further categorize or to change the categories identified by the static content classification module 328…”, where “static content classification module 328” is analogous to making a determination that the first lookup failed to identify a classification result, due to the “content scoring module 330” further associating a score with each URL that can be used to further categorize or to change the categories identified by the static content classification module 328);
	determining, by the first device and based on determining that the first lookup failed to identify the classification result and using a particular hash function, a second value for a second portion of the content (Baddour, Column 12, Lines 59 – 67 and Column 13, Lines 1 – 6, see “…the scoring and categorization module 186 includes an active analysis module 332. The content analysis module 322 receives one or more candidate URLs from the URL database 180 and identifies properties from the properties database 320 that it finds associated with each candidate URL…The static content classification module 328 queries the processed web page properties database 324 based on definitions from the definitions database 326 to associate categories with the candidate URLs. The content scoring module 330 may further associate a score with each URL that can be used to further categorize or to change the categories identified by the static content classification module 328…”, where “static content classification module 328” is analogous to making a determination that the first lookup failed to identify a classification result, due to the “content scoring module 330” further associating a score with each URL that can be used to further categorize or to change the categories identified by the static content classification module 328 and where “content scoring module 330” determines a second value for a second portion of the content (i.e. associating a score with each URL that can be used to further categorize or to change the categories…)),
		the second portion of the content being larger than the first portion of the content (Baddour, Column 12, Lines 59 – 67 and Column 13, Lines 1 – 6, where the first portion of the content is being read as identified properties of the candidate URLs and where the second portion of the content is being read as a score associated with each URL, which clearly indicates that the second portion of the content is larger than the first portion of the content), and
		the second portion including the first portion of the content (Baddour, Column 12, Lines 59 – 67 and Column 13, Lines 1 – 6, where the first portion of the content is being read as identified properties of the candidate URLs and where the second portion of the content is being read as a score associated with each URL, which clearly indicates that the second portion (score associated with each URL) includes the URL itself (first portion);
	performing, by the first device, a second lookup of the second value to identify the classification of the content (Baddour, Column 12, Lines 59 – 67 and Column 13, Lines 1 – 6, see “…The content scoring module 330 may further associate a score with each URL that can be used to further categorize or to change the categories identified by the static content classification module 328…the content scoring module 330 may identify candidate URLs for processing by the active analysis module 332”, where the content scoring module performs a second lookup with the score to help identify the classification of the content));
	selectively:
		determining, by the first device and based on the second lookup not indicating a match, the classification of the content by providing the second value or the second portion of the content to a second device (Baddour, Column 13, Lines 14 – 23, see “…a URL that is processed by the content analysis module 322 may receive a “malicious” category. The content scoring module 330 may then associate a score, e.g., a low score, with the URL that is indicative of the URL not being malicious. To resolve, the content scoring module 330 may provide the URL as a candidate URL to the active analysis module 332 to identify further properties or a behavior score that can be used by the content scoring module 330 to determine whether the “malicious” category is appropriate”, where based on the content scoring module 330 associating a low score which indicates the URL is not malicious (i.e., which did not match the result of the content analysis module 322 deeming it as malicious), the content scoring module provides the score of the content to the active analysis module (second device) in order to receive further properties or a behavior score to determine whether the “malicious” category is appropriate); or
		determining, by the first device and based on the second lookup indicating a match, the classification of the content (Baddour, Column 12, Lines 59 – 67 and Column 13, Lines 1 – 6, see “…The content scoring module 330 may further associate a score with each URL that can be used to further categorize or to change the categories identified by the static content classification module 328…”, where “content scoring module” performs a second analysis with the score of each URL, which can result in a determination of the classification of the content). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for traffic classification and control on a network node, disclosed of Sampath, by implementing techniques for analyzing web content, comprising of determining that a first lookup failed to identify a classification, and further analyzing a second value for a second lookup in order to find a match for an appropriate classification for the content, disclosed of Baddour.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for content-based optimization and pre-fetching mechanism for security analysis on a network device, comprising of determining that a first lookup failed to identify a classification, and further analyzing a second value for a second lookup in order to find a match for an appropriate classification for the content. This allows for better security management by further analyzing content in order to classify each content in the appropriate category. Baddour is deemed as analogous art due to the art disclosing techniques for further analyzing the content past a first lookup in order to classify the content in the appropriate category (Baddour, Column 12, Lines 59 – 67 and Column 13, Lines 1 – 6). 

Regarding claim 22, Sampath as modified by Baddour teaches The method of claim 21, wherein determining the first value comprises:
determining the first value using a hash function (Sampath, Paragraph [0060], where the signature may be generated based on content obtained from packets associated with the traffic, where the signature is a string of characters and/or values (first value) that represent the content and where the value is generated using a hash function).

	Regarding claim 23, Sampath does not teach the following limitation(s) as taught by Baddour: The method of claim 21, wherein determining the classification of the content by providing the second value or the second portion of the content to the second device comprises:
	providing the second portion of the content to the second device based on the second device failing to identify the classification of the content using the second value (Baddour, Column 13, Lines 14 – 23, see “…a URL that is processed by the content analysis module 322 may receive a “malicious” category. The content scoring module 330 may then associate a score, e.g., a low score, with the URL that is indicative of the URL not being malicious. To resolve, the content scoring module 330 may provide the URL as a candidate URL to the active analysis module 332 to identify further properties or a behavior score that can be used by the content scoring module 330 to determine whether the “malicious” category is appropriate”, where based on the content scoring module 330 associating a low score which indicates the URL is not malicious (i.e., which did not match the result of the content analysis module 322 deeming it as malicious), the content scoring module provides the score of the content to the active analysis module (second device) in order to receive further properties or a behavior score to determine whether the “malicious” category is appropriate).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for traffic classification and control on a network node, disclosed of Sampath, by implementing techniques for analyzing web content, comprising of providing a second value of the content to a module based on failing to identify the classification of the content using that value, disclosed of Baddour.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for content-based optimization and pre-fetching mechanism for security analysis on a network device, comprising of providing a second value of the content to a module based on failing to identify the classification of the content using that value. This allows for better security management by further analyzing content in order to classify each content in the appropriate category. Baddour is deemed as analogous art due to the art disclosing techniques for further analyzing the content past a first lookup and second lookup in order to classify the content in the appropriate category (Baddour, Column 12, Lines 59 – 67 and Column 13, Lines 1 – 6). 

Regarding claim 24, Sampath as modified by Baddour teaches The method of claim 21, wherein performing the one or more actions based on the classification of the content comprises:
preventing the content from being provided to a third device based on the content being classified as malware (Sampath, Paragraph [0049], see “Decision component 430 may identify a manner in which traffic is to be processed, by node 110, based on a classification of the content…In one example, the policy information may indicate that a content filtering operation is to be performed on traffic (e.g., by dropping packets, not processing packets, etc.) that is assigned to a first category (e.g., associated with malicious software, malware, etc.)”, where “filtering operation is to be performed on traffic (e.g., by dropping packets, not processing packets, etc.)” is being read as preventing the content from being provided to the third device based on the classification of the content and where “that is assigned to a first category (e.g., associated with malicious software, malware, etc.)” is being read as the classification of the content indicating that the content is potentially harmful); or
permitting the content to be provided to the third device based on the content not being classified as malware (Sampath, Paragraph [0088], see “Node 110 may determine that the policy information indicates that the content is to be forwarded to a destination device (e.g., client device 120) when the classification indicates that the content is authorized content (e.g., news, sports, pictures, movies, etc.)”, where “the policy information indicates that the content is to be forwarded to a destination device” is being read as providing the content to the third device based on the classification of the content and where “the classification indicates that the content is authorized content” is being read as the classification of the content failing to indicate that the content is potentially harmful).

	Regarding claim 25, Sampath as modified by Baddour teaches The method of claim 21, wherein performing the first lookup comprises:
	performing the first lookup in a data store (Sampath, Paragraph [0025], see “…Application server 130 may determine whether the type of traffic or content matches types of traffic or content stored within the repository of traffic or content”, where “repository of traffic or content” is being read as a data store);
	wherein performing the second lookup comprises:
		performing the second lookup in the data store (Sampath, Sampath, Paragraph [0025], see “…Application server 130 may determine whether the type of traffic or content matches types of traffic or content stored within the repository of traffic or content. Application server 130 may update the repository of traffic and/or content based on a determination that the type of traffic and/or content is not stored within the repository”, where any lookup is performed within the repository of traffic or content, whether it was a first, second or third lookup); and
	wherein the method further comprises:
		updating the data store with information identifying the classification of the content based on determining the classification of the content by providing the second value or the second portion the content to the second device (Sampath, Paragraph [0025], see “…Application server 130 may determine whether the type of traffic or content matches types of traffic or content stored within the repository of traffic or content. Application server 130 may update the repository of traffic and/or content based on a determination that the type of traffic and/or content is not stored within the repository”). 

	Regarding claim 26, Sampath as modified by Baddour teaches The method of claim 21, further comprising:
	providing the second portion of the content to the second device (Sampath, Paragraph [0024], see “Application server 130 may transmit all or a portion of a copy of the repository of content to node 110 that enables node 110 to train a classifier associated with node 110”, where “node 110” is being read as the second device);
	adding information, identifying the second portion of the content, to a pending content list or a pending data store based on providing the second portion of the content to the second device (Sampath, Paragraph [0024], see “Application server 130 may store the repository of content in a memory and/or storage device associated with application server 130”, where “memory and/or storage device” is being read as a pending content list or a pending data store, due to the content pending for subsequent processing); and
	receiving an analysis of the second portion of the content after adding the information, identifying the second portion of the content, to the pending content list or the pending data store (Sampath, Paragraph [0063], see “process 600 may include analyzing the content associated with one of the categories and identifying classification metrics associated with the category based on the analyzed content…node 110 may analyze the content, associated with one of the categories, to identify attributes that correspond to the category”).

	Regarding claim 28, Sampath teaches A first device, comprising:
	one or more memories (Sampath, Paragraph [0004], where a node may include a memory and further include one or more processors to receive packets); and
	one or more processors communicatively coupled to the one or more memories, configured to (Sampath, Paragraph [0004], where a node may include a memory and further include one or more processors to receive packets):
		determine a first value for a first portion of content (Sampath, Fig. 1, see “NETWORK 150” which comprises a plurality of nodes, where the nodes are being read as comprising this first device) (Sampath, Paragraph [0060], see “Attribute field 520 may also, or alternatively, include a content signature field that stores signatures associated with content that corresponds to the particular category. The signatures may be generated based on content obtained from packets associated with the traffic and/or pre-fetched content…based on URLs obtained from the packets. The signatures may, for example, be generated based on the content using a hash function and/or some other mathematical algorithm to generate a string of characters and/or values that represent the content…”, where “signatures” is being read as comprising a first value for a first portion of content due to signatures being generated to comprise a string of characters and/or values to represent the content);
		perform a first lookup of the first value to identify a classification of the content (Sampath, Fig. 4, which depicts performing a first lookup of the first value to identify a classification of the content) (Sampath, Paragraph [0041], see “Content analyzer component 410 may analyze content associated with packets obtained from traffic and/or may analyze content associated with documents that are identified by the packets (e.g., based on a URL, etc.)…Also, or alternatively, content analyzer component 410 may generate a signature (e.g., based on a string of characters and/or values), associated with the content, using a hash function…”, where “Content analyzer component 410” is performing a first lookup of the first value (signature) to identify a classification of the content);
		
		(Sampath, Paragraph [0060], where Sampath discloses the teachings of applying a hash function to generate a string of characters and/or values), 
			
			
		
		
			
			
		perform one or more actions with respect to the content based on the classification of the content (Sampath, Paragraph [0003], see “…obtaining, by the node and as a result of receiving the traffic, content from one or more packets associated with the traffic; and analyzing, by the node, the content to identify one or more attributes associated with the content…and processing, by the node, the traffic based on the associated category”, where the node (device) associates the category and the traffic and processes the traffic based on the associated category).
	Sampath does not teach the following limitation(s) as taught by Baddour: determine that the first lookup failed to identify a classification result (Baddour, Column 12, Lines 59 – 67 and Column 13, Lines 1 – 6, see “…the scoring and categorization module 186 includes an active analysis module 332. The content analysis module 322 receives one or more candidate URLs from the URL database 180 and identifies properties from the properties database 320 that it finds associated with each candidate URL…The static content classification module 328 queries the processed web page properties database 324 based on definitions from the definitions database 326 to associate categories with the candidate URLs. The content scoring module 330 may further associate a score with each URL that can be used to further categorize or to change the categories identified by the static content classification module 328…”, where “static content classification module 328” is analogous to making a determination that the first lookup failed to identify a classification result, due to the “content scoring module 330” further associating a score with each URL that can be used to further categorize or to change the categories identified by the static content classification module 328);
		determine, based on determining that the first lookup failed to identify the classification result and using a particular hash function, a second value for a second portion of the content (Baddour, Column 12, Lines 59 – 67 and Column 13, Lines 1 – 6, see “…the scoring and categorization module 186 includes an active analysis module 332. The content analysis module 322 receives one or more candidate URLs from the URL database 180 and identifies properties from the properties database 320 that it finds associated with each candidate URL…The static content classification module 328 queries the processed web page properties database 324 based on definitions from the definitions database 326 to associate categories with the candidate URLs. The content scoring module 330 may further associate a score with each URL that can be used to further categorize or to change the categories identified by the static content classification module 328…”, where “static content classification module 328” is analogous to making a determination that the first lookup failed to identify a classification result, due to the “content scoring module 330” further associating a score with each URL that can be used to further categorize or to change the categories identified by the static content classification module 328 and where “content scoring module 330” determines a second value for a second portion of the content (i.e. associating a score with each URL that can be used to further categorize or to change the categories…)),
			the second portion of the content being larger than the first portion of the content (Baddour, Column 12, Lines 59 – 67 and Column 13, Lines 1 – 6, where the first portion of the content is being read as identified properties of the candidate URLs and where the second portion of the content is being read as a score associated with each URL, which clearly indicates that the second portion of the content is larger than the first portion of the content), and
			the second portion including the first portion of the content (Baddour, Column 12, Lines 59 – 67 and Column 13, Lines 1 – 6, where the first portion of the content is being read as identified properties of the candidate URLs and where the second portion of the content is being read as a score associated with each URL, which clearly indicates that the second portion (score associated with each URL) includes the URL itself (first portion);
		perform a second lookup of the second value to identify the classification of the content (Baddour, Column 12, Lines 59 – 67 and Column 13, Lines 1 – 6, see “…The content scoring module 330 may further associate a score with each URL that can be used to further categorize or to change the categories identified by the static content classification module 328…the content scoring module 330 may identify candidate URLs for processing by the active analysis module 332”, where the content scoring module performs a second lookup with the score to help identify the classification of the content));
		selectively:
			determine, based on the second lookup not indicating a match, the classification of the content by providing the second value or the second portion of the content to a second device (Baddour, Column 13, Lines 14 – 23, see “…a URL that is processed by the content analysis module 322 may receive a “malicious” category. The content scoring module 330 may then associate a score, e.g., a low score, with the URL that is indicative of the URL not being malicious. To resolve, the content scoring module 330 may provide the URL as a candidate URL to the active analysis module 332 to identify further properties or a behavior score that can be used by the content scoring module 330 to determine whether the “malicious” category is appropriate”, where based on the content scoring module 330 associating a low score which indicates the URL is not malicious (i.e., which did not match the result of the content analysis module 322 deeming it as malicious), the content scoring module provides the score of the content to the active analysis module (second device) in order to receive further properties or a behavior score to determine whether the “malicious” category is appropriate); or
			determine, based on the second lookup indicating a match, the classification of the content (Baddour, Column 12, Lines 59 – 67 and Column 13, Lines 1 – 6, see “…The content scoring module 330 may further associate a score with each URL that can be used to further categorize or to change the categories identified by the static content classification module 328…”, where “content scoring module” performs a second analysis with the score of each URL, which can result in a determination of the classification of the content). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for traffic classification and control on a network node, disclosed of Sampath, by implementing techniques for analyzing web content, comprising of determining that a first lookup failed to identify a classification, and further analyzing a second value for a second lookup in order to find a match for an appropriate classification for the content, disclosed of Baddour.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for content-based optimization and pre-fetching mechanism for security analysis on a network device, comprising of determining that a first lookup failed to identify a classification, and further analyzing a second value for a second lookup in order to find a match for an appropriate classification for the content. This allows for better security management by further analyzing content in order to classify each content in the appropriate category. Baddour is deemed as analogous art due to the art disclosing techniques for further analyzing the content past a first lookup in order to classify the content in the appropriate category (Baddour, Column 12, Lines 59 – 67 and Column 13, Lines 1 – 6). 

	Regarding claim 29, Sampath as modified by Baddour teaches The first device of claim 28, wherein the one or more processors, when determining the first value, are configured to:
	determine the first value using a hash function (Sampath, Paragraph [0060], where the signature may be generated based on content obtained from packets associated with the traffic, where the signature is a string of characters and/or values (first value) that represent the content and where the value is generated using a hash function).

	Regarding claim 30, Sampath does not teach the following limitation(s) as taught by Baddour: The first device of claim 28, wherein the one or more processors, when determining the classification of the content by providing the second value or the second portion of the content to the second device, are configured to:
	provide the second portion of the content to the second device based on the second device failing to identify the classification of the content using the second value (Baddour, Column 13, Lines 14 – 23, see “…a URL that is processed by the content analysis module 322 may receive a “malicious” category. The content scoring module 330 may then associate a score, e.g., a low score, with the URL that is indicative of the URL not being malicious. To resolve, the content scoring module 330 may provide the URL as a candidate URL to the active analysis module 332 to identify further properties or a behavior score that can be used by the content scoring module 330 to determine whether the “malicious” category is appropriate”, where based on the content scoring module 330 associating a low score which indicates the URL is not malicious (i.e., which did not match the result of the content analysis module 322 deeming it as malicious), the content scoring module provides the score of the content to the active analysis module (second device) in order to receive further properties or a behavior score to determine whether the “malicious” category is appropriate).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for traffic classification and control on a network node, disclosed of Sampath, by implementing techniques for analyzing web content, comprising of providing a second value of the content to a module based on failing to identify the classification of the content using that value, disclosed of Baddour.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for content-based optimization and pre-fetching mechanism for security analysis on a network device, comprising of providing a second value of the content to a module based on failing to identify the classification of the content using that value. This allows for better security management by further analyzing content in order to classify each content in the appropriate category. Baddour is deemed as analogous art due to the art disclosing techniques for further analyzing the content past a first lookup and second lookup in order to classify the content in the appropriate category (Baddour, Column 12, Lines 59 – 67 and Column 13, Lines 1 – 6). 

	Regarding claim 31, Sampath as modified by Baddour teaches The first device of claim 28, wherein the one or more processors, when performing the one or more actions based on the classification of the content, are configured to:
	prevent the content from being provided to a third device based on the content being classified as malware (Sampath, Paragraph [0049], see “Decision component 430 may identify a manner in which traffic is to be processed, by node 110, based on a classification of the content…In one example, the policy information may indicate that a content filtering operation is to be performed on traffic (e.g., by dropping packets, not processing packets, etc.) that is assigned to a first category (e.g., associated with malicious software, malware, etc.)”, where “filtering operation is to be performed on traffic (e.g., by dropping packets, not processing packets, etc.)” is being read as preventing the content from being provided to the third device based on the classification of the content and where “that is assigned to a first category (e.g., associated with malicious software, malware, etc.)” is being read as the classification of the content indicating that the content is potentially harmful); or
	permit the content to be provided to the third device based on the content not being classified as malware (Sampath, Paragraph [0088], see “Node 110 may determine that the policy information indicates that the content is to be forwarded to a destination device (e.g., client device 120) when the classification indicates that the content is authorized content (e.g., news, sports, pictures, movies, etc.)”, where “the policy information indicates that the content is to be forwarded to a destination device” is being read as providing the content to the third device based on the classification of the content and where “the classification indicates that the content is authorized content” is being read as the classification of the content failing to indicate that the content is potentially harmful).

	Regarding claim 32, Sampath as modified by Baddour teaches The first device of claim 28, wherein the one or more processors, when performing the first lookup, are configured to:
	perform the first lookup in a data store (Sampath, Paragraph [0025], see “…Application server 130 may determine whether the type of traffic or content matches types of traffic or content stored within the repository of traffic or content”, where “repository of traffic or content” is being read as a data store);
	wherein the one or more processors, when performing the second lookup, are configured to:
		perform the second lookup in a data store (Sampath, Sampath, Paragraph [0025], see “…Application server 130 may determine whether the type of traffic or content matches types of traffic or content stored within the repository of traffic or content. Application server 130 may update the repository of traffic and/or content based on a determination that the type of traffic and/or content is not stored within the repository”, where any lookup is performed within the repository of traffic or content, whether it was a first, second or third lookup); and
	wherein the one or more processors are further configured to:
		update the data store with information identifying the classification of the content based on determining the classification of the content by providing the second value or the second portion of the content to the second device (Sampath, Paragraph [0025], see “…Application server 130 may determine whether the type of traffic or content matches types of traffic or content stored within the repository of traffic or content. Application server 130 may update the repository of traffic and/or content based on a determination that the type of traffic and/or content is not stored within the repository”).

	Regarding claim 33, Sampath as modified by Baddour teaches The first device of claim 28, wherein the one or more processors are further configured to:
	provide the second portion of the content to the second device (Sampath, Paragraph [0024], see “Application server 130 may transmit all or a portion of a copy of the repository of content to node 110 that enables node 110 to train a classifier associated with node 110”, where “node 110” is being read as the second device);
	add information, identifying the second portion of the content, to a pending content list or a pending data store based on providing the second portion of the content to the second device (Sampath, Paragraph [0024], see “Application server 130 may store the repository of content in a memory and/or storage device associated with application server 130”, where “memory and/or storage device” is being read as a pending content list or a pending data store, due to the content pending for subsequent processing); and
	receive an analysis of second portion of the content after adding the information, identifying the second portion of the content, to the pending content list or the pending data store (Sampath, Paragraph [0063], see “process 600 may include analyzing the content associated with one of the categories and identifying classification metrics associated with the category based on the analyzed content…node 110 may analyze the content, associated with one of the categories, to identify attributes that correspond to the category”).

	Regarding claim 35, Sampath teaches A non-transitory computer-readable medium storing instructions, the instructions comprising:
	one or more instructions that, when executed by one or more processors of a first device, cause the one or more processors to (Sampath, Paragraph [0039], see “Device 300 may perform these and other operations in response to processor 320 executing software instructions contained in a computer-readable medium, such as memory 330. A computer-readable medium may be defined as a non-transitory memory device”):
		determine a first value for a first portion of content (Sampath, Fig. 1, see “NETWORK 150” which comprises a plurality of nodes, where the nodes are being read as comprising this first device) (Sampath, Paragraph [0060], see “Attribute field 520 may also, or alternatively, include a content signature field that stores signatures associated with content that corresponds to the particular category. The signatures may be generated based on content obtained from packets associated with the traffic and/or pre-fetched content…based on URLs obtained from the packets. The signatures may, for example, be generated based on the content using a hash function and/or some other mathematical algorithm to generate a string of characters and/or values that represent the content…”, where “signatures” is being read as comprising a first value for a first portion of content due to signatures being generated to comprise a string of characters and/or values to represent the content);
		perform a first lookup of the first value to identify a classification of the content (Sampath, Fig. 4, which depicts performing a first lookup of the first value to identify a classification of the content) (Sampath, Paragraph [0041], see “Content analyzer component 410 may analyze content associated with packets obtained from traffic and/or may analyze content associated with documents that are identified by the packets (e.g., based on a URL, etc.)…Also, or alternatively, content analyzer component 410 may generate a signature (e.g., based on a string of characters and/or values), associated with the content, using a hash function…”, where “Content analyzer component 410” is performing a first lookup of the first value (signature) to identify a classification of the content);
		
		(Sampath, Paragraph [0060], where Sampath discloses the teachings of applying a hash function to generate a string of characters and/or values)
			
			
		
		
			
			
		perform one or more actions with respect to the content based on the classification of the content (Sampath, Paragraph [0049], where a website filtering operation is to be performed on the traffic with respect to the content based on the classification).
	Sampath does not teach the following limitation(s) as taught by Baddour: determine that the first lookup failed to identify a classification result (Baddour, Column 12, Lines 59 – 67 and Column 13, Lines 1 – 6, see “…the scoring and categorization module 186 includes an active analysis module 332. The content analysis module 322 receives one or more candidate URLs from the URL database 180 and identifies properties from the properties database 320 that it finds associated with each candidate URL…The static content classification module 328 queries the processed web page properties database 324 based on definitions from the definitions database 326 to associate categories with the candidate URLs. The content scoring module 330 may further associate a score with each URL that can be used to further categorize or to change the categories identified by the static content classification module 328…”, where “static content classification module 328” is analogous to making a determination that the first lookup failed to identify a classification result, due to the “content scoring module 330” further associating a score with each URL that can be used to further categorize or to change the categories identified by the static content classification module 328);
		determine, based on determining that the first lookup failed to identify the classification result and using a particular hash function, a second value for a second portion of the content (Baddour, Column 12, Lines 59 – 67 and Column 13, Lines 1 – 6, see “…the scoring and categorization module 186 includes an active analysis module 332. The content analysis module 322 receives one or more candidate URLs from the URL database 180 and identifies properties from the properties database 320 that it finds associated with each candidate URL…The static content classification module 328 queries the processed web page properties database 324 based on definitions from the definitions database 326 to associate categories with the candidate URLs. The content scoring module 330 may further associate a score with each URL that can be used to further categorize or to change the categories identified by the static content classification module 328…”, where “static content classification module 328” is analogous to making a determination that the first lookup failed to identify a classification result, due to the “content scoring module 330” further associating a score with each URL that can be used to further categorize or to change the categories identified by the static content classification module 328 and where “content scoring module 330” determines a second value for a second portion of the content (i.e. associating a score with each URL that can be used to further categorize or to change the categories…)),
			the second portion of the content being larger than the first portion of the content (Baddour, Column 12, Lines 59 – 67 and Column 13, Lines 1 – 6, where the first portion of the content is being read as identified properties of the candidate URLs and where the second portion of the content is being read as a score associated with each URL, which clearly indicates that the second portion of the content is larger than the first portion of the content); and
			the second portion including the first portion of the content (Baddour, Column 12, Lines 59 – 67 and Column 13, Lines 1 – 6, where the first portion of the content is being read as identified properties of the candidate URLs and where the second portion of the content is being read as a score associated with each URL, which clearly indicates that the second portion (score associated with each URL) includes the URL itself (first portion); 
		perform a second lookup of the second value to identify the classification of the content (Baddour, Column 12, Lines 59 – 67 and Column 13, Lines 1 – 6, see “…The content scoring module 330 may further associate a score with each URL that can be used to further categorize or to change the categories identified by the static content classification module 328…the content scoring module 330 may identify candidate URLs for processing by the active analysis module 332”, where the content scoring module performs a second lookup with the score to help identify the classification of the content));
		selectively:
			determine, based on the second lookup not indicating a match, the classification of the content by providing the second value or the second portion of the content to a second device (Baddour, Column 13, Lines 14 – 23, see “…a URL that is processed by the content analysis module 322 may receive a “malicious” category. The content scoring module 330 may then associate a score, e.g., a low score, with the URL that is indicative of the URL not being malicious. To resolve, the content scoring module 330 may provide the URL as a candidate URL to the active analysis module 332 to identify further properties or a behavior score that can be used by the content scoring module 330 to determine whether the “malicious” category is appropriate”, where based on the content scoring module 330 associating a low score which indicates the URL is not malicious (i.e., which did not match the result of the content analysis module 322 deeming it as malicious), the content scoring module provides the score of the content to the active analysis module (second device) in order to receive further properties or a behavior score to determine whether the “malicious” category is appropriate); or
			determine, based on the second lookup indicating a match, the classification of the content (Baddour, Column 12, Lines 59 – 67 and Column 13, Lines 1 – 6, see “…The content scoring module 330 may further associate a score with each URL that can be used to further categorize or to change the categories identified by the static content classification module 328…”, where “content scoring module” performs a second analysis with the score of each URL, which can result in a determination of the classification of the content). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for traffic classification and control on a network node, disclosed of Sampath, by implementing techniques for analyzing web content, comprising of determining that a first lookup failed to identify a classification, and further analyzing a second value for a second lookup in order to find a match for an appropriate classification for the content, disclosed of Baddour.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for content-based optimization and pre-fetching mechanism for security analysis on a network device, comprising of determining that a first lookup failed to identify a classification, and further analyzing a second value for a second lookup in order to find a match for an appropriate classification for the content. This allows for better security management by further analyzing content in order to classify each content in the appropriate category. Baddour is deemed as analogous art due to the art disclosing techniques for further analyzing the content past a first lookup in order to classify the content in the appropriate category (Baddour, Column 12, Lines 59 – 67 and Column 13, Lines 1 – 6). 

Regarding claim 36, Sampath as modified by Baddour teaches The non-transitory computer-readable medium of claim 35, wherein the one or more instructions, that cause the one or more processors to determine the first value, cause the one or more processors to:
determine the first value using a hash function (Sampath, Paragraph [0060], where the signature may be generated based on content obtained from packets associated with the traffic, where the signature is a string of characters and/or values (first value) that represent the content and where the value is generated using a hash function).

	Regarding claim 37, Sampath does not teach the following limitation(s) as taught by Baddour: The non-transitory computer-readable medium of claim 35, wherein the one or more instructions, that cause the one or more processors to determine the classification of the content by providing the second value or the second portion of the content to the second device, cause the one or more processors to:
	provide the second portion of the content to the second device based on the second device failing to identify the classification of the content using the second value (Baddour, Column 13, Lines 14 – 23, see “…a URL that is processed by the content analysis module 322 may receive a “malicious” category. The content scoring module 330 may then associate a score, e.g., a low score, with the URL that is indicative of the URL not being malicious. To resolve, the content scoring module 330 may provide the URL as a candidate URL to the active analysis module 332 to identify further properties or a behavior score that can be used by the content scoring module 330 to determine whether the “malicious” category is appropriate”, where based on the content scoring module 330 associating a low score which indicates the URL is not malicious (i.e., which did not match the result of the content analysis module 322 deeming it as malicious), the content scoring module provides the score of the content to the active analysis module (second device) in order to receive further properties or a behavior score to determine whether the “malicious” category is appropriate).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for traffic classification and control on a network node, disclosed of Sampath, by implementing techniques for analyzing web content, comprising of providing a second value of the content to a module based on failing to identify the classification of the content using that value, disclosed of Baddour.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for content-based optimization and pre-fetching mechanism for security analysis on a network device, comprising of providing a second value of the content to a module based on failing to identify the classification of the content using that value. This allows for better security management by further analyzing content in order to classify each content in the appropriate category. Baddour is deemed as analogous art due to the art disclosing techniques for further analyzing the content past a first lookup and second lookup in order to classify the content in the appropriate category (Baddour, Column 12, Lines 59 – 67 and Column 13, Lines 1 – 6). 

Regarding claim 38, Sampath as modified by Baddour teaches The non-transitory computer-readable medium of claim 35, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions based on the classification of the content, cause the one or more processors to:
prevent the content from being provided to a third device based on the content being classified as malware (Sampath, Paragraph [0049], see “Decision component 430 may identify a manner in which traffic is to be processed, by node 110, based on a classification of the content…In one example, the policy information may indicate that a content filtering operation is to be performed on traffic (e.g., by dropping packets, not processing packets, etc.) that is assigned to a first category (e.g., associated with malicious software, malware, etc.)”, where “filtering operation is to be performed on traffic (e.g., by dropping packets, not processing packets, etc.)” is being read as preventing the content from being provided to the third device based on the classification of the content and where “that is assigned to a first category (e.g., associated with malicious software, malware, etc.)” is being read as the classification of the content indicating that the content is potentially harmful); or
permit the content to be provided to the third device based on the content not being classified as malware (Sampath, Paragraph [0088], see “Node 110 may determine that the policy information indicates that the content is to be forwarded to a destination device (e.g., client device 120) when the classification indicates that the content is authorized content (e.g., news, sports, pictures, movies, etc.)”, where “the policy information indicates that the content is to be forwarded to a destination device” is being read as providing the content to the third device based on the classification of the content and where “the classification indicates that the content is authorized content” is being read as the classification of the content failing to indicate that the content is potentially harmful).

Regarding claim 39, Sampath as modified by Baddour teaches The non-transitory computer-readable medium of claim 35, wherein the one or more instructions, that cause the one or more processors to perform the first lookup, cause the one or more processors to:
perform the first lookup in a data store (Sampath, Paragraph [0025], see “…Application server 130 may determine whether the type of traffic or content matches types of traffic or content stored within the repository of traffic or content”, where “repository of traffic or content” is being read as a data store);
wherein the one or more instructions, that cause the one or more processors to perform the second lookup, cause the one or more processors to:
	perform the second lookup in the data store (Sampath, Sampath, Paragraph [0025], see “…Application server 130 may determine whether the type of traffic or content matches types of traffic or content stored within the repository of traffic or content. Application server 130 may update the repository of traffic and/or content based on a determination that the type of traffic and/or content is not stored within the repository”, where any lookup is performed within the repository of traffic or content, whether it was a first, second or third lookup); and
wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
	update the data store with information identifying the classification of the content based on determining the classification of the content by providing the second value or the second portion of the content to the second device (Sampath, Paragraph [0025], see “…Application server 130 may determine whether the type of traffic or content matches types of traffic or content stored within the repository of traffic or content. Application server 130 may update the repository of traffic and/or content based on a determination that the type of traffic and/or content is not stored within the repository”).

Regarding claim 40, Sampath as modified by Baddour teaches The non-transitory computer-readable medium of claim 35, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
	provide the second portion of the content to the second device (Sampath, Paragraph [0024], see “Application server 130 may transmit all or a portion of a copy of the repository of content to node 110 that enables node 110 to train a classifier associated with node 110”, where “node 110” is being read as the second device);
add information, identifying the second portion of the content, to a pending content list or a pending data store based on providing the second portion of the content to the second device (Sampath, Paragraph [0024], see “Application server 130 may store the repository of content in a memory and/or storage device associated with application server 130”, where “memory and/or storage device” is being read as a pending content list or a pending data store, due to the content pending for subsequent processing); and
receive an analysis of the second portion of the content after adding the information, identifying the second portion of the content, to the pending content list or the pending data store (Sampath, Paragraph [0063], see “process 600 may include analyzing the content associated with one of the categories and identifying classification metrics associated with the category based on the analyzed content…node 110 may analyze the content, associated with one of the categories, to identify attributes that correspond to the category”).



Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sampath, in view of Baddour, in further view of Harris (U.S. Patent 9,886,508). 

	Regarding claim 27, Sampath as modified by Baddour do not teach the following limitation(s) as taught by Harris: The method of claim 21, further comprising:
	determining, based on performing the second lookup, whether a threshold amount of time has elapsed without finding a match; and
	wherein determining the classification of the content by providing the second value or the second portion of the content to the second device comprises:
		determining, based on determining that the threshold amount of time has elapsed without finding a match, the classification of the content by providing the second value or the second portion of the content to the second device.
	(Harris, Claim 1, see “wherein the look-up table allocates a pre-determined period of time for completing the query before the query is re-assigned to another computing device; directing the first computing device to begin processing the query for the data segment according to the assigned primary responsibility; identifying that the first computing device has not completed processing the query for the data segment within the pre-determined period of time; and directing the second computing device to begin processing the query for the data segment according to the assigned secondary responsibility…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for traffic classification and control on a network node disclosed of Sampath, and techniques disclosed of Baddour, by implementing techniques for server management, comprising determining, based on performing the lookup, whether a threshold amount of time has elapsed without finding a match, disclosed of Harris.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement a system and method for content-based optimization and pre-fetching mechanism for security analysis on a network device, comprising determining, based on performing the lookup, whether a threshold amount of time has elapsed without finding a match. This allows for a more efficient system by allowing the system to take the next step in classifying the content when a pre-determined time period has elapsed. Harris is deemed as analogous art due to the art disclosing techniques for determining whether a threshold amount of time has elapsed without finding a match in a lookup table (Harris, Claim 1). 
 
Regarding claim 34, Sampath as modified by Baddour do not teach the following limitation(s) as taught by Harris: The first device of claim 28, wherein the one or more processors are further configured to:
determine, based on performing the second lookup, whether a threshold amount of time has elapsed without finding a match; and
wherein the one or more processors, when determining the classification of the content by providing the second value or the second portion of the content to the second device, are configured to:
	determine, based on determining that the threshold amount of time has elapsed without finding a match, the classification of the content by providing the second value or the second portion of the content to the second device.
	(Harris, Claim 1, see “wherein the look-up table allocates a pre-determined period of time for completing the query before the query is re-assigned to another computing device; directing the first computing device to begin processing the query for the data segment according to the assigned primary responsibility; identifying that the first computing device has not completed processing the query for the data segment within the pre-determined period of time; and directing the second computing device to begin processing the query for the data segment according to the assigned secondary responsibility…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for traffic classification and control on a network node disclosed of Sampath, and techniques disclosed of Baddour, by implementing techniques for server management, comprising determining, based on performing the lookup, whether a threshold amount of time has elapsed without finding a match, disclosed of Harris.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement a system and method for content-based optimization and pre-fetching mechanism for security analysis on a network device, comprising determining, based on performing the lookup, whether a threshold amount of time has elapsed without finding a match. This allows for a more efficient system by allowing the system to take the next step in classifying the content when a pre-determined time period has elapsed. Harris is deemed as analogous art due to the art disclosing techniques for determining whether a threshold amount of time has elapsed without finding a match in a lookup table (Harris, Claim 1).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.M./Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499